Name: Council Regulation (EEC) No 2756/85 of 27 September 1985 amending for the third time Regulation (EEC) No 1/85 fixing , for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/68 Official Journal of the European Communities 1 . 10 . 85 COUNCIL REGULATION (EEC) No 2756/85 of 27 September 1985 amending for the third time Regulation (EEC) No 1/85 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished the Irish Sea (ICES division VII a) bounded by the following coordinates : (a)  the east coast of the Isle of Man at latitude 54 ° 20'N,  latitude 54 °20'N, longitude 3 °40'W,  latitude 53 °50'N, longitude 3 °50'W,  latitude 53 °50'N, longitude 4 °50'W,  the south-west coast of the Isle of Man at longitude 4 °50'W ; (b)  the east coast of Northern Ireland at latitude 54 ° 15'N,  latitude 54 °15'N, longitude 5 °15'W,  latitude 53 °50'N, longitude 5 °50'W,  the east coast of Ireland at latitude 53 °50'N. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83 , it is incumbent upon the Council to fix total allowable catches by stock or group of stocks, the shares available for the Community and also the specific conditions for taking those catches ; Whereas recent scientific studies have shown that it is possible, whilst still endeavouring to protect juvenile herring and the spawning grounds, to remove or reduce certain prohibitions on fishing for this species in the Irish Sea ; whereas Regulation (EEC) No 1 /85 (2), as last amended by Regulation (EEC) No 800/85 (3), should be amended accordingly, Fishing for herring shall be prohibited throughout 1985 in Logan Bay (defined as being the waters east of a line drawn from the Mull of Logan, situated at latitude 54 °44'N and longitude 4 °59'W, to. Laggan ­ talluch Head, situated at latitude 54 °41'N and longitude 4 °58'W).' HAS ADOPTED THIS REGULATION : 3 . Paragraph 7 is replaced by the following : '7 . By way of derogation from paragraph 6, vessels with a length not exceeding 40 feet based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 °00'N and 55 °00'N may fish for herring in the prohibited area described in paragraph 6 (b). The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 mm.' Article 1 Article 6 of Regulation (EEC) No 1 /85 is hereby amended as follows : 1 . Paragraph 4 is deleted. 2 . Paragraph 6 is replaced by the following : .'6 . Fishing for herring shall be prohibited from 21 September to 16 November 1985 in the parts of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 1 , 1 . 1 . 1985, p. 1 . (3) OJ No L 89, 29 . 3 . 1985, p. 4. 1 . 10 . 85 Official Journal of the European Communities No L 259/69 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 September 1985. For the Council The President R. STEICHEN